KEHOE, Judge.
Appellant, defendant below, brings this appeal from a final summary judgment entered by the trial court in favor of appellee, plaintiff below, in his suit on an assignment contract. We reverse.
Our review of the record in this cause reveals, as urged by appellant, that at the time the trial court entered its final summary judgment in favor of appellee there existed justiciable questions of fact in regard to the issue of rescission and that the facts, as shown by the proofs before the trial court, did not justify the imposition of the judgment. See, e. g., Moseley v. Turrell, 354 So.2d 121 (Fla. 3d DCA 1978); Steinhardt v. Lehman, 338 So.2d 64 (Fla. 3d DCA 1976); and Megdell v. Wieder, 327 So.2d 781 (Fla. 3d DCA 1976); and Fla.R. Civ.P. 1.510.
We note that in a previous appeal we stated that the complaint, as amended in this cause stated a cause of action for the remedies sought, but in no way did we rule upon the proofs of fact involved herein. Accordingly, the final summary judgment appealed is reversed and the cause is remanded for further proceedings in the trial court.
Reversed and remanded.